NOT DESIGNATED FOR PUBLICATION

                                              No. 122,996

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       JUSTIN MARKEL FIELDS,
                                             Appellant.


                                   MEMORANDUM OPINION


        Appeal from Sedgwick District Court; STEPHEN J. TERNES, judge. Opinion filed August 13, 2021.
Affirmed.


        Jacob Nowak, of Kansas Appellate Defender Office, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney and Derek Schmidt,
attorney general, for appellee.


Before SCHROEDER, P.J., MALONE, J., and BURGESS, S.J.


        PER CURIAM: The district court imposed Justin Markel Fields' underlying prison
sentence upon revoking his probation for the fourth time. Fields now appeals the district
court's decision, arguing the district court abused its discretion when it revoked his
probation because it mistakenly found he had previously been ordered to serve a 120-day
prison sanction. Fields asks us to remand his case for a new disposition hearing. Because
we find Fields has failed to show the district court abused its discretion in revoking his
probation and ordering him to serve his underlying prison sentence, we affirm the district
court's decision.


                                                     1
                                           FACTS


       In November 2014, Fields robbed a convenience store in Wichita. In October
2015, Fields pled guilty to robbery and possession of marijuana after a prior conviction as
part of a plea agreement with the State.


       The district court sentenced Fields to 122 months' imprisonment with 36 months'
postrelease supervision for the robbery conviction and 10 months' imprisonment with 12
months' postrelease supervision for the possession of marijuana conviction. The district
court ordered the sentences to run concurrent and granted Fields' motion for a
dispositional departure, sentencing him to 36 months' probation.


       After being placed on probation, Fields appeared in court for four probation
revocation hearings. At the first hearing, the district court ordered Fields to serve a two-
day jail sanction. At Fields' second probation revocation hearing, the district court found
the 10 months in jail Fields had served in another case when he committed a new crime
of theft was a sufficient sanction for that revocation hearing and extended Fields'
probation for two years under the same conditions. At the third revocation hearing, the
district court found the State did not meet its burden of proof on most of the claims but
did find Fields had committed technical violations. The district court once again found
the approximately two weeks Fields was in jail pending the revocation hearing was a
sufficient sanction.


       Finally, at the last probation revocation hearing, the State alleged Fields had
committed several new crimes, including a person crime of aggravated battery. Fields
waived his right to an evidentiary hearing and admitted to the allegations. He claimed he
was fearful of his intensive supervision officer, which caused him to stop reporting. The
district court noted Fields had regular probation violations and was previously ordered to
serve a 2-day jail sanction, a 2-week jail sanction, and a 120-day prison sanction. The


                                              2
district court revoked Fields' probation and imposed his underlying prison sentences,
finding Fields committed new crimes and admitted to all allegations.


                                          ANALYSIS


       Fields argues the district court abused its discretion when it imposed his
underlying prison sentences after revoking his probation. Fields contends the district
court mistakenly determined he had previously served a 120-day prison sanction and,
therefore, did not realize it had authority to impose such sanction in lieu of his underlying
prison sentences. He also asserts the district court mistakenly considered the fact he had
served an intermediate sanction as a factor for revoking probation. He asks us to remand
to the district court for a new dispositional hearing.


       Once the district court has determined the defendant has violated the terms of
probation, the decision to revoke probation lies in the discretion of the district court. State
v. Gumfory, 281 Kan. 1168, 1170, 135 P.3d 1191 (2006); see State v. Coleman, 311 Kan.
332, 334, 460 P.3d 828 (2020); State v Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231
(2008). A judicial action constitutes an abuse of discretion if (1) it is arbitrary, fanciful, or
unreasonable; (2) it is based on an error of law; or (3) it is based on an error of fact. State
v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018). Fields bears the burden of
showing such abuse of discretion. See State v. Rojas-Marceleno, 295 Kan. 525, 531, 285
P.3d 361 (2012).


       At the time Fields committed his crimes, K.S.A. 2014 Supp. 22-3716(c)(1)
required a sentencing court to impose intermediate sanctions on a violating probationer
before ordering the probationer to serve his or her underlying prison sentence. Even if the
district court was in error in thinking Fields had previously served a 120-day prison
sanction, it does not matter. Several exceptions in the statute governing probation
revocation allow the district court to bypass the graduated sanction system and revoke


                                               3
probation outright, including when a probationer commits a new crime. K.S.A. 2014
Supp. 22-3716(c)(8).


       Here, the district court found, in addition to multiple other violations, Fields
admitted to committing several new offenses—including aggravated battery, a person
felony—all while on probation. The district court, therefore, had the authority to bypass
the graduated sanction system and revoke Fields' probation outright even if it mistakenly
thought he had already served a 120-day prison sanction because the district court clearly
announced at the revocation hearing Fields had committed new crimes as a basis to
revoke his probation.


       Fields has not established the district court's decision to revoke his probation was
arbitrary, fanciful, or unreasonable. Considering Fields' probation violations and the new
crimes he committed while on probation, the district court was well within its statutory
authority and sound discretion to revoke Fields' probation and order him to serve his
underlying prison sentences.


       Affirmed.




                                              4